PER CURIAM.
Appellant was first arrested on a New Jersey fugitive warrant. He thereafter instituted a habeas corpus proceeding in the circuit court, which resulted in an order denying him relief. This order is the subject of appeal No. 71-372. During the pendency of these appellate proceedings, a Governor’s Rendition Warrant was issued and the appellant was detained thereunder. He then instituted cause No. 71-587 as an original proceeding in this court, wherein he sought a writ of habeas corpus. The causes were consolidated and the appellant was released1 because he had previously posted two appearance bonds.
The matter has now been briefed and oral argument received as to the propriety of the circuit court order entered in cause No. 71-372 and, following same, we find no error in the action of the trial judge in dismissing the writ of habeas corpus addressed to the fugitive warrant, and affirm.
In view of the disposition of this cause and in light of this court’s previous order, referred to in the footnote, cause No. 71— 587 be and the same is hereby dismissed and the relator thereon be and he is hereby remanded to the custody of the respondent, without prejudice to institute such further proceedings as he may be advised.
Cause No. 71-372 is affirmed, and the petition in cause No. 71-587 is dismissed with directions.

. The order discharging the relator from custody was specifically made subject to a final determination in cause No. 71-372.